UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-8097



In Re: STANLEY WILSON CRUSENBERRY,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   February 21, 2002             Decided:   March 7, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Wilson Crusenberry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Wilson Crusenberry has filed a petition for a writ of

mandamus seeking to have this court reverse a state conviction.

Mandamus relief is available only when the petitioner has a clear

right to the relief sought.   In re First Fed. Sav. & Loan Ass’n,

860 F. 2d 135, 138 (4th Cir. 1988).   Further, mandamus is a drastic

remedy and should only be used in extraordinary situations.    Kerr

v. United States Dist. Court, 426 U.S. 394, 402 (1976).    Mandamus

relief is only available when there are no other means by which the

relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987), and may not be used as a substitute for appeal.    In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).      The

party seeking mandamus relief carries the heavy burden of showing

that he has no other adequate means to attain the relief he desires

and that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Crusenberry filed a petition under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001) in district court which the district court

denied because it was untimely filed under the applicable filing

limitations period.    28 U.S.C.A. § 2244(d) (West 1994 & Supp.

2001).   This Court dismissed Crusenberry’s appeal.   Crusenberry v.

Angelone, No. 01-7229 (4th Cir. Sept. 28, 2001) (unpublished).

     In this mandamus petition, Crusenberry has failed to show that

he has a clear right to the relief sought.      Because Crusenberry


                                 2
essentially seeks another appeal of the district court’s denial of

his § 2254 petition, we deny his petition for a writ of mandamus.

Although we grant Crusenberry leave to proceed in forma pauperis,

we dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                     PETITION DENIED




                                3